OPINION — AG -(1) THE WILDLIFE CONSERVATION DEPARTMENT, UNDER SUCH RULES, REGULATIONS AND POLICIES AS MAY BE PRESCRIBED BY THE WILDLIFE CONSERVATION COMMISSIONS, MAY SET UP A RETIREMENT PROGRAM FOR ITS EMPLOYEES. HOWEVER THIS OPINION IS CONFINED TO THE QUESTION SUBMITTED AND DOES NOT PERTAIN TO THE DETAILS TO ANY PARTICULAR RETIREMENT SYSTEM. (2) THE WILDLIFE CONSERVATION COMMISSION NOT THE LEGISLATURE, SHALL DETERMINE WHEN, WHERE AND FOR WHAT PURPOSE THE FUNDS, DESCRIBED ARTICLEXXVI, OF THE OKLAHOMA CONSTITUTION SHALL BE EXPENDED, RESTRICTED OF COURSE TO THE PURPOSE ENUMERATED THEREIN. FURTHERMORE, SENATE BILL NO. 316 IS IN VIOLATION OF ARTICLE XXVI AND IS THEREFORE UNCONSTITUTIONAL. CITE:  29 Ohio St. 1961 520 [29-520](C) (LEE COOK)